Citation Nr: 1120991	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left shoulder, also claimed as the residuals of a gunshot wound.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  


FINDINGS OF FACT

The Veteran's degenerative joint disease of the left shoulder did not manifest during, or as a result of, active military service, to include as due to a gunshot wound suffered during active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative joint disease of the left shoulder, also claimed as the residuals of a gunshot wound, have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in January 2008, March 2008 and July 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's outpatient treatment records with VA.  VA attempted to obtain the Veteran's service treatment records.  However, in February 2008, VA was informed that these records were unavailable as they were destroyed in a fire.  VA made attempts to obtain other records that may support the Veteran's claim as well.  In May 2008, VA requested copies of sick reports and morning reports from the time of the Veteran's alleged gunshot wound.  However, in July 2008, it was found that a search of these records for the Veteran's battalion revealed no evidence of the alleged incident.  VA also requested that medical records from Bolling Air Force base for 1956 be searched, but again, there was no mention of the Veteran's alleged injuries.  Finally, the Veteran himself indicated in March 2008 that he had no additional evidence to submit in support of his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board recognizes that the Veteran was not afforded a VA examination in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claim because there is no evidence to satisfy the second or third McLendon criteria discussed above.  Specifically, there is no evidence establishing that the Veteran suffered an injury to the left shoulder during active duty and no evidence to suggest that the Veteran's currently diagnosed degenerative joint disease may be related to his military service some 50 years earlier.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for degenerative joint disease of the left shoulder.  Specifically, the Veteran contends that his left shoulder degenerative joint disease arose due to a gunshot wound suffered during active duty in November 1956.  However, the preponderance of the evidence of record in this case demonstrates that the Veteran did not suffer an injury of the left shoulder during active duty, to include a gunshot wound.  As such, service connection is not warranted.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The first medical evidence of record of left shoulder symptomatology is a VA discharge summary dated November 2007.  According to this record, the Veteran's medical history included pain in the joints of the shoulder region.  A May 2008 outpatient treatment record also noted that the Veteran suffered from chronic pain in the left shoulder that was tolerable.  Finally, a January 2010 outpatient treatment record notes a diagnosis of degenerative joint disease of the left shoulder.  It was noted that the Veteran had been undergoing physical therapy with good results.  None of these records suggest that this disability manifested during military service, or, that the Veteran suffered from any residuals or scarring secondary to a previous gunshot wound.  

The only evidence of record of an in-service injury to the left shoulder is the lay statements provided by the Veteran in support of his claim.  The Veteran indicated in his claim of January 2008 that he suffered a gunshot wound to the left shoulder in November 1956.  According to a March 2008 statement, the Veteran was shot while in Waldorf, Maryland.  He indicated that he received treatment at the local Air Force Base, but that he did not remember the specific name of the base.  The Veteran also indicated that while his parents and friends knew of the incident, they were now deceased.  In his July 2009 notice of disagreement, the Veteran clarified that he was treated at Bolling Air Force Base where he was hospitalized for approximately two weeks.  The Veteran also indicated that he was told that the shooter was a prior military serviceman and that he was arrested for the shooting.  

While the Board has considered the above statements, it does not find them to be credible.  The Board is not disputing that the Veteran is competent to testify to suffering a gunshot wound during active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, when viewed in light of the remaining evidence of record, these claims are not credible.  

Even though the Veteran's service treatment records were unavailable, VA checked sick reports (which were not created after February 1953), morning reports, and records from Bolling Air Force Base.  However, none of these records noted the events described by the Veteran, despite his claim that he was hospitalized for two weeks.  The Veteran's DD-214 also fails to reflect that the Veteran suffered a gunshot wound during active duty.  In addition, the first evidence of record suggesting that the Veteran suffered from any left shoulder symptomatology is from November 2007, which is more than 50 years after his claimed gunshot wound.  Finally, the Veteran has submitted no evidence suggesting that he has ever been found to have a gunshot wound residual since 1956.  The record does not even suggest that the Veteran has scarring of the left shoulder related to such an incident, despite numerous VA outpatient treatment records discussing the Veteran's degenerative joint disease of the left shoulder.  In light of all of these facts, the Board does not find the Veteran's reports of an in-service gunshot wound to be credible.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left shoulder disability.  While the above facts do demonstrate that the Veteran has a current diagnosis of a left shoulder disability, this alone is not sufficient to demonstrate entitlement to service connection.  There is no credible evidence of an in-service injury to the left shoulder and no competent evidence relating the Veteran's current degenerative joint disease to military service.  While the Veteran believes that his current left shoulder disorder is related to military service, the record contains no evidence suggesting that he is competent to offer such a medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter such as the origins of a specific disorder)).  Finally, the first reference to a gunshot wound is the Veteran's claim of January 2008, which as already noted, is more than 50 years after the Veteran's alleged in-service injury.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for the left shoulder or reference to any gunshot wound or scarring for more than half a century tends to suggest that the Veteran has not suffered from left shoulder problems since his separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for degenerative joint disease of the left shoulder, to include as due to gunshot wound residuals, must be denied.


ORDER

Entitlement to service connection for degenerative joint disease of the left shoulder, also claimed as the residuals of a gunshot wound, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


